Citation Nr: 1740285	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-12 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right wrist disorder.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to February 1983.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In March 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Board remanded this case for further development in August 2016.

Although the Board regrets the need for further delay, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for the reasons below.  VA will notify the appellant if further action is required.


REMAND

When the Board remands an appeal, the claimant obtains a right to compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In August 2016, the Board remanded this appeal with instructions to obtain copies of certain post-service medical records concerning treatment the Veteran's wrist at a free medical clinic in Monroe, Louisiana.  In January 2017, the AOJ mailed a letter to the Veteran asking him to sign a written authorization which would permit the AOJ to obtain copies of the requested records.  The Veteran did not return the authorization and, unfortunately, the January 2017 letter was mailed to the Veteran at an address which is different from the address the Veteran had identified as his residence in his most recent prior correspondence to VA.  The Board has reviewed all of the correspondence from the Veteran to VA and there is no record of him instructing VA to contact him at the address listed on the January 2017 letter.  Nor the claims file does describe any telephone conversations between VA employees and the Veteran changing his address since he requested a videoconference hearing.     
After the date of the letter, VA's claims intake center received, by facsimile, copies of certain service treatment records, which are duplicates of records previously associated with the claims file.  But there is no return address on the facsimile cover sheet and it is not entirely clear who sent the records.

Under these circumstances, it not clear whether the Veteran received the AOJ's January 2017 letter.  To ensure compliance with its August 2016 remand instructions, this appeal will be remanded to the AOJ for a second attempt to obtain the records.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to provide a written authorization for VA to obtain any private medical treatment records for his claimed right wrist disorder, including records of his treatment at a free medical clinic in Monroe, Louisiana.  Before attempting to obtain the necessary authorization from the Veteran, the AOJ should verify the Veteran's current address.  Efforts to verify his current address should be described in writing and associated with the electronic claims file.  

If the Veteran provides the authorization necessary to obtain potentially relevant treatment records, and the requested records are unavailable, the AOJ should notify the Veteran of the results of its attempts to obtain the records and give him the opportunity to obtain the records himself. 

2. Perform any indicated development based upon the records obtained, to include seeking an addendum medical opinion.  

3. If, upon completion of the above action, any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appropriate procedures.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






